Citation Nr: 0015653	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a stroke/myocardial 
infarction secondary to hypertension.

4.  Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Wichita, Kansas, which determined that new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for a cervical spine disorder 
had not been submitted, and which denied his claims for 
service connection for PTSD, a stroke/myocardial infarction 
secondary to hypertension, and a chronic low back disorder.  
The veteran filed a timely appeal to these adverse 
determinations.

The Board notes that although the veteran had requested, and 
was scheduled for, a Travel Board Hearing, said request was 
withdrawn pursuant to a May 1998 VA Form 21-4138, Statement 
in Support of Claim, submitted by the veteran's 
representative.  See 38 C.F.R. §§ 19.75, 20.703, 20.704 
(1999).  The veteran's claim is now properly before the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the M&ROC. 

2.  In a July 1993 rating decision, the M&ROC originally 
denied the veteran's claim for service connection for a 
cervical spine disorder; this decision was subsequently 
confirmed in a hearing officer's decision dated in February 
1994, and affirmed by the Board in a decision dated in 
February 1996.

3.  No new relevant evidence relating to the veteran's 
cervical spine has been received since the time of the 
February 1996 Board decision.

4.  The veteran has not presented competent evidence that he 
currently suffers from PTSD.

5.  The veteran has not presented competent evidence that he 
currently suffers from either a stroke or a myocardial 
infarction.

6.  The veteran has not presented competent evidence that his 
current low back  disorder is etiologically related to an 
injury or disease incurred in service.


CONCLUSIONS OF LAW

1.  The February 1996 Board decision denying service 
connection for a cervical spine disorder is final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).

2.  Evidence received since the February 1996 Board decision 
is not new and material, and the claim for service connection 
for a cervical spine disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for service connection for a 
stroke/myocardial infarction secondary to hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim for service connection for a chronic 
low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).

In a July 1993 rating decision, the M&ROC initially denied 
the veteran's claim for a cervical spine disorder on the 
basis that while the evidence showed a single instance of 
complaints of neck pain while in service, in October 1978, 
his subsequent service medical records, including his 
separation examination report, with accompanying x-rays, were 
negative for any evidence of a cervical spine disorder.  In 
addition, post-service evidence did not indicate the presence 
of a cervical spine disorder in the years immediately 
following discharge, and thus the M&ROC determined that the 
presence of a chronic cervical spine disorder was not shown.  
Finally, while a VA x-ray taken in December 1992 did show 
evidence of mild disc narrowing at C5-C6, there was no 
medical opinion relating this disorder to service, some 11 
years earlier.

A subsequent M&ROC hearing officer's decision in February 
1994 again denied the veteran's claim for service connection 
for a cervical spine disorder.  At that time, the hearing 
officer again concluded that, while the veteran complained on 
one occasion in October 1978 of neck pain, diagnosed as 
traumatic myalgia with spasm, an x-ray of the cervical spine 
at that time was negative, and no further inservice 
complaints or diagnoses of, or treatment for, cervical spine 
problems were noted in the veteran's service medical records.  
In addition, post-service private treatment records indicated 
that the veteran was injured in December 1987, when a 60-
pound box fell onto his head, neck, and shoulder.  
Additionally, a private treatment note dated in February 1990 
indicated that the veteran had sustained a head injury in 
January 1990, when he was involved in an automobile accident.  
A subsequent VA examination report dated in December 1992 
indicated a diagnosis of cervical spine myofasciocutaneous 
pain, which the examiner opined was most likely the result of 
the nonservice-connected automobile accident.

This denial was subsequently affirmed in a February 1996 
Board decision, which again found no evidence of a permanent 
cervical spine disorder in service.  The Board noted that the 
veteran had complained of back and neck pain in April 1978, 
following a motorcycle accident, but that x-rays revealed no 
fractures, and the back and cervical spine complaints were 
described as probably muscular in nature.  In addition, the 
veteran was treated in October 1978 following a bicycle 
injury, at which time he was fitted with a cervical collar.  
However, the Board noted that the remainder of the veteran's 
service medical records were negative for any evidence of 
cervical spine problems, and both physical and x-ray 
examinations of his cervical spine at the time of his 
separation examination in October 1980 were normal.  The 
Board also observed that the first post-service diagnosis of 
a cervical spine disorder was in December 1992, many years 
after service, and that no examiner had attributed this 
cervical spine disorder to his period of military service.  
On the contrary, the Board noted that both medical examiners 
and the veteran himself had attributed the veteran's cervical 
spine problems to several post-service accidents, including 
injuries sustained in December 1987, January 1990, and August 
1990.

When the veteran did not appeal this decision within one 
year, the February 1996 Board decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1100 (1999).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, as noted in Evans, 38 U.S.C.A. §§ 5108, 
7104(b), and 7105(c) require that in order to reopen a 
previously and finally "disallowed" claim, there must be 
new and material evidence presented or secured since the time 
the claim was finally disallowed on any basis, not only since 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

The only medical evidence submitted since the time of the 
final February 1996 Board decision consists of an operative 
report dated in July 1993 from Baptist Medical Center, and a 
history and physical examination, an emergency room summary, 
and a discharge summary, all dated in March 1997 from Bethany 
Medical Center.  A review of this evidence reveals no medical 
opinion relating the veteran's current cervical spine 
disorder to service, or, indeed, any reference to the 
veteran's neck or cervical spine at all. 

The only newly-received evidence which would tend to relate 
the veteran's current cervical spine disorder to his active 
duty service is his own assertions, made in various 
correspondence sent to the VA, to the effect that his current 
cervical spine disorder is related to a motorcycle accident 
and/or a bicycle accident incurred in service.  The Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his current cervical spine 
disorder.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Furthermore, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a cervical spine disorder.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for a 
claim for service connection for a cervical spine disorder.  
See Graves v. Brown, 8 Vet. App. 522, 524-525 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence, such as an opinion, preferably based on 
review of the medical evidence, that he suffers from a 
current cervical spine disorder which is related to a disease 
or injury suffered in service.

II.  Service connection claims

As noted previously, in order to establish service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular injury or 
disease resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A.  PTSD

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service private and 
VA medical records, fails to indicate that the veteran has 
ever been diagnosed with PTSD.  As a well-grounded claim 
requires medical evidence of a current disability, the 
veteran's claim for service connection for PTSD must be 
denied as not well grounded.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the veteran's claim.  See Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for PTSD.  On the contrary, the veteran has not 
stated that he has ever been treated for or diagnosed with 
this disorder.  Accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

B.  Stroke/Myocardial infarction secondary to hypertension 

A review of the veteran's claims file reveals that the 
veteran is service connected for hypertension.  He asserts 
that while on active duty, he was given blood pressure 
medications by the medical staff at an Air Force base, but 
that he was never told after discharge that he should keep 
taking these medications.  He claims that as a result, he 
subsequently suffered either a heart attack or a stroke while 
at the Wyandotte County, Kansas Detention Center, and was 
MediVaced on March 22, 1997 to Bethany Medical Center, where 
he was hospitalized for two days.

A review of the veteran's claims file reveals that the 
hospitalization records from Bethany Medical Center for the 
period of hospitalization from March 22 to March 24, 1997, 
are of record.  These records indicate that the veteran 
reported a sudden onset of chest pain, which lasted for about 
30 minutes.  The examiner noted that 
the veteran "has a history of hypertension but has been 
normal tensive and has not been taking any medications while 
in jail."  The veteran presented to the emergency room, 
where electrocardiogram (EKG) and enzymes were negative, and 
a myocardial infarction was thus ruled out.  The veteran then 
underwent further testing to rule out underlying myocardial 
ischemia, including a treadmill and a profusion scan.  As 
both of these tests were negative for ischemic changes, 
myocardial ischemia was also ruled out.  The final discharge 
diagnosis was chest pain, most likely secondary to non-
cardiac causes, including possible coronary artery spasm.  No 
other medical evidence relating to this incident is contained 
in the veteran's claims file.

A review of the veteran's claims file thus reveals no 
evidence that the veteran has been diagnosed as having 
suffered from either a stroke or a myocardial infarction, 
much less that either condition was caused by his 
hypertension.  On the contrary, extensive medical testing 
ruled out a myocardial infarction, and the final conclusion 
was that the veteran's chest pain was most likely due to non-
cardiac causes.  Thus, as a well-grounded claim requires 
medical evidence of a current disability, the veteran's claim 
for service connection for a stroke/myocardial infarction 
secondary to hypertension must also be denied as not well 
grounded.  See Rabideau, 2 Vet. App. at 144.  As the duty to 
assist is not triggered here by the submission of a well-
grounded claim, the Board finds that VA has no obligation to 
further develop the veteran's claim.  See Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a stroke/myocardial infarction secondary to 
hypertension.  On the contrary, the veteran has stated that 
the only time he was treated for this problem was during a 
period of hospitalization at Bethany Medical Center beginning 
on March 22, 1997, and the Board notes that the medical 
records from this period of hospitalization are included in 
the veteran's claims file.  Accordingly, there is no further 
duty on the part of VA to inform the veteran of the evidence 
necessary to complete his application for this benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

C.  Chronic low back disorder

Evidence relevant to the veteran's claim for service 
connection for a chronic low back disorder includes his 
service medical records, which are negative for any recorded 
complaints or diagnoses of, or treatment for, low back 
problems.  The Board notes that on the veteran's October 1980 
separation examination, the examiner noted in the section 
reserved for "notes and significant or interval history" 
that the veteran had had periods of recurrent back pain from 
1978 to 1980.  However, the veteran's spine and other 
musculoskeletal system were found to be normal on 
examination.  In addition, the Board notes that x-rays of the 
veteran's cervical and thoracic spine taken at that time 
revealed no significant abnormalities.

The first post-service evidence of low back problems is found 
in treatment notes dated from July 1987 to April 1992 from 
Roger W. Hood, M.D., a private physician.  In a treatment 
note dated in July 1987, the veteran was described as "a 
warehouseman who says he first injured his back in January of 
this year," while loading trucks.  He stated that his low 
back pain became worse in May, when he began working a 
different shift which required a lot more lifting of boxes, 
and eventually he had to stop working in June due to pain.  
Magnetic resonance imaging (MRI) showed a herniated disc at 
L4-L5.  Treatment consisted primarily of epidural blocks, and 
were somewhat successful.

In November 1991, the veteran again sought treatment from Dr. 
Hood following "a second on-the-job injury."  He reported 
that he was fine after the 1987 injury, but had recently 
reinjured his back lifting a box of chickens.  An MRI again 
revealed a herniated disc at L4-L5.  The Board also notes 
that an x-ray dated in September 1991 from the University of 
Kansas Hospital indicates moderate lower lumbar degenerative 
disc disease with small focal cental protrusions of the disc 
at the L4-L5 and L5-S1 levels.

Also relevant is a statement dated in November 1992 from John 
Sayegh, M.D., a private physician.  At that time, Dr. Sayegh 
indicated that the veteran was injured at the place of his 
employment on August 24, 1990, when he slipped and fell on 
strawberries he was delivering as part of his job as a truck 
driver.  He injured his lower back, and subsequently was 
diagnosed with a herniated disc at L4-L5 and early 
degenerative disc disease.  Dr. Sayegh then concluded that 
"In my medical opinion, [the veteran] received severe 
injuries to his lower back resulting in a herniated disc and 
in time resulting in degenerative joint disease."  Although 
the back injury was not specifically identified in this 
statement, the Board notes that the August 1990 on-the-job 
injury was the only injury mentioned by Dr. Sayegh in his 
letter.

In December 1992, the veteran underwent a VA examination.  At 
that time, he stated that on August 24, 1990, he slipped on 
some strawberries at work and sustained a herniated nucleus 
pulposus at the L4-L5 level.  Following a physical 
examination, the examiner diagnosed myofasciocutaneous low 
back pain.  X-rays were ordered and taken later that day, and 
revealed a normal lumbosacral spine.

A review of this medical evidence indicates that the veteran 
clearly suffers from a current low back disorder, variously 
diagnosed as a herniated disc and/or degenerative disc 
disease.  However, the Board has found no competent medical 
evidence to link the veteran's current low back disorder to 
his period of active duty service, several years prior to the 
first post-service diagnosis of a low back problem in 1987.  
On the contrary, every physician who has addressed the issue 
of the etiology of the veteran's low back pain has attributed 
it to one or more post-service work-related injuries.  

Indeed, the only evidence purporting to link the veteran's 
low back disorder to service consists of statements made by 
the veteran himself in various correspondence sent to the VA, 
in which he stated his belief that his low back disorder 
stems from the motorcycle accident incurred in service.  Once 
again, the Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection, but as 
the veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his low 
back disorder.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-5.  Thus, the Board finds that the veteran's contention 
that his current low back disorder is related to the April 
1978 motorcycle accident incurred while in the military 
cannot be accepted as competent evidence. Thus, the Board 
finds that the veteran's lay opinions do not provide 
competent evidence of the required nexus.

Further, the Board finds that the evidence of record does not 
establish the presence of a chronic low back disorder in 
service or within the applicable presumptive period such that 
could serve to well ground the veteran's claim under 
38 C.F.R. § 3.303(b).  Moreover, even assuming that the 
veteran is competent through such statements to provide 
evidence of continuity of symptomatology with respect to back 
pain since service, medical expertise is still required to 
provide a current diagnosis of a chronic back disorder which 
is related etiologically to his post-service symptoms.  See 
Savage, supra.  Since such evidence is absent from the 
record, the Board must conclude that the veteran has not 
submitted evidence sufficient to well ground his claim of 
entitlement to service connection for a low back disorder.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a chronic low back disorder, and the claim 
must be denied on that basis.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the veteran's claim.  See Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a chronic low back disorder.  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

















ORDER

New and material evidence having not been submitted, service 
connection for a cervical spine disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for PTSD is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a stroke/myocardial infarction 
secondary to hypertension is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a chronic low back disorder is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

